            Case 7:18-cv-08956-CS Document 53
                                           52 Filed 09/27/19
                                                    08/26/19 Page 1 of 4



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 JASON BERGER,
                                                              Docket No. 7:18-cv-08956 (CS)
                                 Plaintiff,

        - against -                                           GOOD FAITH DECLARATION
                                                              OF RICHARD LIEBOWITZ

 IMAGINA CONSULTING, INC.

                                 Defendant.




       I, RICHARD LIEBOWITZ, hereby swear under the penalty of perjury that the following

is true and correct to the best of my personal knowledge:

       1.      I am lead counsel for plaintiff Jason Berger (“Plaintiff”) and am duly admitted to

practice law in this District and in the State of New York.

       2.      I submit this good faith declaration in response to the Court’s order to show

cause. [Dkt. #51]

       3.      On April 15, 2019, I advised the Court of the reasons for my not attending the

conference scheduled on Friday, April 12, 2019 (the “Conference”) [Dkt. #32].

       4.      On April 18, 2019, the Court ordered that I provide documentation relating to my

grandfather’s passing.

       5.      On May 1, 2019, I provided further elaboration to the Court for the reasons why I

did not attend the Conference. [Dkt. #36]

       6.      On May 9, 2019, I again certified my responses on the record. [Dkt. #46]
            Case 7:18-cv-08956-CS Document 53
                                           52 Filed 09/27/19
                                                    08/26/19 Page 2 of 4



       7.      On May 13, 2019, the Court again asked me to produce “documentation or other

evidence” to support the passing of my grandfather. [Dkt. #47]

       8.      On May 16, 2019, I again certified my responses on the record. [Dkt. #48]

       9.      On July 26, 2019, the Court again ordered me to produce a copy of my

grandfather’s death certificate. [Dkt. #49]

       10.     On August 12, 2019, I re-certified my previous responses and noted that the

Court’s request involved a deeply personal matter, namely the production of a death certificate of

a loved one. [Dkt. #50]

       11.     On August 19, 2019, the Court ordered me to provide a death certificate directly

to Chambers under pain of contempt and with potential imposition of monetary sanctions. [Dkt.

#51]

       12.     I again certify in good faith that I will not produce a death certificate of my

grandfather, which is a personal matter that has no bearing on the facts of this case. Moreover, I

am an Officer of this Court in good standing and the Court has not shown why a production of a

death certificate is necessary to the administration of justice.

       13.     My decision not to produce a death certificate does not constitute contempt.

Civil contempt is a “sanction imposed to compel obedience to a lawful court order or to provide

compensation to a complaining party.” New York State National Organization for Women v.

Terry, 886 F.2d 1339, 1351 (2d Cir.1989). To establish contempt, “a movant must establish that

(1) the order the contemnor failed to comply with is clear and unambiguous, (2) the proof of

noncompliance is clear and convincing, and (3) the contemnor has not diligently attempted to

comply in a reasonable manner.” Perez v. Danbury Hosp., 347 F.3d 419, 423–24 (2d Cir.2003).




                                                  2
           Case 7:18-cv-08956-CS Document 53
                                          52 Filed 09/27/19
                                                   08/26/19 Page 3 of 4



         14.   Here, it is my position that the Court’s request is not lawful. First, the Court’s

request that I produce a death certificate of my grandfather has no bearing on the merits of this

case and involves a deeply personal matter. Second, while the Court enjoys wide discretion to

control its docket, the discretion is not without limits. As the present request is of a highly

personal nature and not related to the case, it likely constitutes a usurpation of judicial authority

or a breach of judicial decorum.

         15.   Further, I have dutifully complied with all of the Court’s prior Orders to show

cause on this issue so the proof of alleged non-compliance is not clear nor convincing. I have

also attempted to diligently comply in good faith with the Court’s Orders by repeatedly filing

timely responses. Accordingly, a finding of contempt would not be justified.

         16.   Likewise, there is no basis to impose monetary sanctions, either under the Court’s

inherent powers or under section 1927. Both require clear and convincing evidence of an

attorney’s bad faith conduct. The Court has not demonstrated that my conduct in this case was

carried out in bad faith, such as to purposely delay the proceeding or harass the defendant. I

missed a single court conference due to a death in the family. It happens.

         17.   Further, the Court’s request that I send the death certificate directly to chambers

(outside the purview of the public) is not sufficient to protect my right to privacy as the Court

may place the contents of that certificate on the record.

         18.   Finally, if the Court seeks to refer to this matter to an impartial tribunal, such as a

Grievance Committee, then I will defend my position not to produce the death certificate for all

the reasons previously set forth in my declarations, as well as any other reasons my counsel may

raise.




                                                  3
                 Case 7:18-cv-08956-CS Document 53
                                                52 Filed 09/27/19
                                                         08/26/19 Page 4 of 4



              19.     Having shown good cause for why I could not appear at the Conference on April

      12, 2019, it is my good faith belief that I have discharged my obligations in response to the

      Court’s orders to show cause.


      Dated: August 26, 2019
      Valley Stream, New York

                                                             Respectfully Submitted:
There is nothing unlawful about my August 19, 2019
                                                             /richardliebowitz/
order. There was also nothing unclear about it.
                                                             By: Richard Liebowitz
Likewise, Mr. Liebowitz's failure to comply is
                                                             LIEBOWITZ LAW FIRM, PLLC
apparent beyond any reasonable doubt. Finally, he            11 Sunrise Plaza, Ste. 305
has not diligently attempted to comply. To the               Valley Stream, NY 11580
contrary, while maintaining that the death occurred          (516) 233-1660
(and thus implicitly conceding the existence of a            rl@liebowitzlawfirm.com
death certificate), he has repeatedly refused to
provide it, even after the Court made clear that his         Counsel for Plaintiff Jason Berger
"good faith declarations" were insufficient and after
the Court agreed that the document need not be
publicly filed. He has not shown or even alleged an
inability to comply. Accordingly, Mr. Liebowitz is
hereby declared to be in contempt of court. Should
he not comply with my August 19, 2019 Order by                                                9/27/19
October 2, 2019, he will (without further order) be
sanctioned $100 each business day (beginning
October 2, 2019) until he does comply. Said
payments are to be made to the Clerk of Court on
each Monday, covering the previous week. In
imposing this sanction I have considered the nature
of the harm, the probable effectiveness of this
sanction, and the resources of a practicing lawyer.
Should this sanction prove insufficient, additional or
different sanctions will be considered.




                                                         4
